michael p schwab and kathryn j kleinman petitioners v commissioner of internal revenue respondent docket no filed date ps received life-insurance policies from a nonqualified employee-benefit plan that had surrender charges in excess of their stated values ps did not report the distributions on their joint_return r issued a notice_of_deficiency based on the unreported stated policy values held pursuant to sec_402 i r c ps must include in income the fair_market_value of each of these insurance policies as of the date of distribution held further on the facts of this case the fair market values of these insurance policies properly reflect surrender charges and other conditions imposed on ps by the insurance_company and include paid-up insurance coverage remaining on the poli- cies as of the date of distribution jay weill for petitioners brian e derdowski jr and brian bilheimer respondent for opinion holmes judge when a company winds up an employee- benefit plan and distributes its assets sec_402 say sec_1 unless otherwise noted all section references are to the internal_revenue_code for the year verdate 0ct date jkt po frm fmt sfmt v files schwab sheila schwab v commissioner an employee receiving his share of those assets has to pay tax on the amount actually distributed michael schwab and his wife kathryn kleinman both received life-insurance policies as their share of an employee-benefit plan that was ending they argue that surrender charges on both the poli- cies made them worth nothing at the time of their receipt the commissioner argues that we must consider only what the insurance_company calculated to be the policies’ stated values in figuring out what the amount actually received by schwab and kleinman was the dispute is a novel one background schwab and kleinman are the sole shareholders of angels cowboys inc they are also employees of the corporation schwab works as a graphic designer and kleinman as a photographer schwab has created award-winning logos and posters for clients that include major league baseball the muhammad ali center nike pebble beach polo ralph lauren robert redford and the san francisco opera one collector described schwab’s work like a clearing in a dark unfathomable forest or an island in a turbulent sea the graphic art of michael schwab is a welcome sight a safe_harbor amidst the enigmatic and increasingly illegible pool of contemporary art and design merrill c berman michael schwab studio-about michael michael schwab studio http www michaelschwab com studio studio-about html last visited date kleinman is also highly talented and has done photography for such high-profile clients as apple computer the gap microsoft and wolfgang puck foods studio-clients kathryn kleinman studio http www kathrynkleinman com html studio-clients html last visited date accountants follow success and george stameroff a marin county cpa was the couple’s accountant until he pre- pared schwab and kleinman’s tax returns throughout the ‘90s and also gave them financial-planning advice in he recommended that the couple buy life-insurance policies through a multiple-employer welfare-benefit trust adminis- at issue and all rule references are to the tax_court rules_of_practice and procedure schwab occasionally does design work for the sundance institute and is a native oklahoman we therefore infer that kleinman is the angel verdate 0ct date jkt po frm fmt sfmt v files schwab sheila united_states tax_court reports tered by benistar the trust was an employee-benefit plan known as the advantage trust because it was designed to conform with sec_419a benistar was aimed at small-business owners and was the nation’s largest administrator of such plans stameroff gave schwab and kleinman the benistar marketing brochures that claimed the plan allowed qualified professionals entrepreneurs and closely-held business owners to obtain life_insurance for themselves and for key employees on a tax-deductible basis these promotional materials emphasized that the plan assets invested in schwab and kleinman’s case in an s p stock-index fund would grow tax-free and that the death_benefits would be income-tax free according to stameroff and the benistar marketing materials if the plan were terminated the policies would be distributed to the partici- pants and their value net of surrender charges would be tax- able schwab and kleinman liked what stameroff had to say about the advantage trust and decided to adopt it but their relationship with stameroff would soon come to an end they found out that he was an authorized agent of benistar and decided to look for another accountant because schwab felt they didn’t have a clear rapport with him in sander stadtler replaced stameroff as the couple’s cpa stadtler consulted with the couple regarding tax-return preparation and other financial matters part of his consulta- tion included an extensive review of the advantage trust he asked stameroff several questions about the plan to better understand the various costs and charges in the plan required contributions and projected results on stadtler’s recommendation in schwab and kleinman reduced their death_benefits from dollar_figure million to dollar_figure million stadtler also opined that if the couple terminated the plan they would be taxed on the net cash-surrender value of the life-insurance policies all seemed well but roiling in the background was the irs’s view which it had held since at least that most sec_419 and sec_419a are special rules limiting the deductibility of employer contributions to welfare-benefit funds sec_419 generally limits deductions to the cost of providing current benefits plus a very limited prefunding of benefits allowable under sec_419a but these lim- its do not apply to plans that comply with sec_419a thus the allure of the advantage trust was the ability to set money aside in a way that would allow its value to grow without being immediately taxed verdate 0ct date jkt po frm fmt sfmt v files schwab sheila schwab v commissioner trust arrangements promoted as multiple-employer welfare- benefit funds do not satisfy the requirements of the sec_419a exemption notice_95_34 1995_1_cb_309 in 108_tc_524 the commis- sioner successfully challenged a plan’s reliance on sec_419a by showing that it was really a series of single- employer plans rather than a true multiple-employer plan in spite of notice_95_34 and the commissioner’s litigation suc- cess most taxpayers continued to take the position that their plans were allowable under the code the commissioner raised the stakes in by designating plans described in notice_95_34 as listed transactions notice_2000_15 2000_1_cb_826 taxpayers are required to disclose listed transactions on their returns and promoters of such trans- actions have to register them with the irs but many tax- payers took the position that their particular plans weren’t described in notice_95_34 and so were not listed trans- actions the irs then issued proposed_regulations on sec_419a plans in sec_1_419a_f_6_-1 proposed income_tax regs fed reg date that more or less tracked its litigation position the proposed_regulations caught the attention of bisys the plan’s new administrator who hired outside counsel in to assess the situation bisys eventually concluded that the advantage trust would not be able to comply with the proposed_regulations by it became clear that the treasury_department would adopt the regulations substan- tially as proposed bisys terminated the plan for all employers including angels cowboys the plan then distributed the life-insurance policies to schwab and kleinman in date at the time of distribution schwab’s policy had a policy value of dollar_figure and kleinman’s had one of dollar_figure policy value is an impor- tant term in this case and it’s defined in the plan documents as premiums less policy loads plus net investment return less policy charges partial surrenders and any indebted- ness schwab and kleinman had two options upon distribu- tion-continue paying premiums to keep their life-insurance this notice has been supplemented and superseded several times since for the most recent changes see notice_2009_59 2009_31_irb_170 verdate 0ct date jkt po frm fmt sfmt v files schwab sheila united_states tax_court reports coverage or surrender the policies for their value less any surrender charges but there was a catch the policies were of a type called variable universal life a relatively new type of contract for this old industry a key characteristic of universal life-insur- ance policies is that they disconnect to some degree a life- insurance feature ie payment of money upon death from an investment feature ie the use of premiums to acquire assets that fund the insurance payment the insurer selling a universal-life policy typically segregates payments from its customers in separate investment accounts from which it makes deductions to pay for the insurance component of the policy at death the customer’s beneficiary gets what’s left in the separate_account under a variable universal life-insur- ance contract the customer typically can choose from a menu of different investments often set up to closely resemble mutual funds with varying returns and thus varying pay- outs upon death though there is as was true under the con- tracts here a minimum death-benefit guaranty the expected premiums for schwab and kleinman on their variable universal-life policies were quite steep for schwab the premium was originally more than dollar_figure a year for kleinman it was dollar_figure in some of the illustrations that the insurance_company used angels cowboys would be paying such premiums for decades in some the firm would pay premiums for only ten years but we find that the firm paid the premiums only for the policies’ first year the poli- cies nevertheless remained in effect pursuant to a no-lapse provision this provision states during the first policy years if the sum of all premiums_paid on this policy is greater than the no lapse premium multiplied by the number of months the policy has been in force the policy is guaranteed not to lapse even if the net cash_surrender_value is zero or less if less than the no-lapse premium is paid during the first policy years the policy will not necessarily lapse provided the net cash_surrender_value is greater than zero the parties did not stipulate this but the only record evidence of any payments is of the first there is no evidence of any further payments and the stated policy values by the end of would make no sense had there been later payments the quoted matter is actually from material from the insurance_company that was part of stameroff ’s sales presentation the parties unaccountably introduced only a part of the insur- ance contracts themselves we nevertheless find the definitions in the presentation materials more_likely_than_not to apply to the same terms in the contracts verdate 0ct date jkt po frm fmt sfmt v files schwab sheila schwab v commissioner schwab’s no-lapse premium was set at dollar_figure this meant that the policy wouldn’t lapse for the first three years-even if no more premiums were paid-so long as the initial premium payment of dollar_figure remained greater than dollar_figure n where n the number of months the policy had been in effect or the net cash-surrender value remained greater than zero kleinman’s no-lapse premium was dollar_figure with the initial premium payment of only dollar_figure the net cash-surrender value of her policy would have to exceed zero after only months to avoid a lapse or incur an obligation to pay more premiums when in schwab and kleinman elected to reduce the coverage those scheduled premiums shrank as well but in both cases to more than dollar_figure a year the no-lapse pre- miums shrank as well schwab’s to dollar_figure and kleinman’s to dollar_figure one thing did not change both schwab and kleinman had directed that their premium pay- ments be segregated into accounts whose value fluctuated with the s p stock index the death_benefit and cash- surrender_value depend on those fluctuations in investment returns and the policies’ surrender charges were greater than their stated policy values in date meaning schwab and kleinman wouldn’t get any cash if they imme- diately surrendered their policies upon receipt here’s how the numbers looked at distribution stated policy value surrender charges net cash-surrender value schwab dollar_figure big_number kleinman dollar_figure big_number big_number the surrender charges lasted eleven years and would be reduced by percent a year only in years starting in but if the s p were to go up or if further pre- miums were paid the policy values would increase as well note that at the end of three years n and dollar_figure dollar_figure the changes were effective on date which wa sec_21 months into the first three-year period of the contract kleinman’s reduced no-lapse premium meant that like her husband she could keep the policy in force for that first three-year period without worrying about the net cash-surrender value of her policy dollar_figure dollar_figure dollar_figure we say fluctuations but for the three-year period beginning in date swoon might be more accurate the s p index declined nearly percent see standard and poor’s index services s p monthly returns https www2 standardandpoors com spf xls index monthly xls last visited date verdate 0ct date jkt po frm fmt sfmt v files schwab sheila united_states tax_court reports schwab’s policy seemed more worthwhile-it could poten- tially be in the black in a matter of weeks and by date when schwab asked to surrender his policy he was ahead by approximately dollar_figure but he then changed his mind and contacted the insurance_company in mid-december to reverse his termination request the value of the policy net of surrender charges increased in the interim reaching dollar_figure by december schwab continued to hold the policy and pay his premiums at least until the trial kleinman’s policy was so deeply under water that she let it lapse shortly after distribution by not paying the required dollar_figure premium she didn’t get any money from the insurance_company because her policy’s net cash-surrender value was negative bisys did not issue any forms after it distributed the policies so when stadtler prepared the couple’s return he did not report any income from their distribution we find that in taking this position the couple was also relying on stammeroff ’s the plan administrator’s and stadtler’ sec_2001 conclusion that they would be taxed only to the extent of the net cash-surrender value schwab provided all the materials that stadtler asked for and answered all of his questions in the course of preparing the return though we do find that he did not specifically ask stadtler about the tax con- sequences of the distributions the commissioner issued a notice_of_deficiency asserting increases in tax and penalties for schwab and kleinman’s failure to include the stated policy values as income they timely petitioned the tax_court as residents of california we tried the case in san francisco discussion this case is about the rules for taxability of property distributed after the termination of employee-benefit plans such plans come in qualified and nonqualified varieties qualified_plans must meet the requirements of sec_401 bysis advised schwab and kleinman that this amount was necessary to maintain the pol- icy but the commissioner points out that a smaller payment might have kept the policy alive for some time it’s not clear from the record what minimum amount would have been necessary to keep kleinman’s policy afloat-nor did the parties explain why the premium bysis requested was almost five times kleinman’s reduced annual premium though it is possible that it had something to do with the nonpayment of any premiums after the first verdate 0ct date jkt po frm fmt sfmt v files schwab sheila schwab v commissioner and all the complicated regulations governing their funding nondiscriminatory terms employee coverage distribution and other requirements meeting such requirements allows for favorable tax treatment of qualified_plans but not all plans can comply hence the existence of nonqualified plans nonqualified plans are generally subject_to fewer statutory and regulatory requirements but they also receive less favor- able tax treatment the rules for taxing distributions from qualified and nonqualified plans differ as well sec_402 governs distributions from qualified_plans and sec_402 governs distributions from nonqualified plans i determining the amount actually distributed the advantage trust was a nonqualified_plan so we apply sec_402 that section reads the amount actually distributed or made available to any distributee by any trust described in paragraph shall be taxable to the distributee in the taxable_year in which so distributed or made available under sec_72 relating to annuities emphasis added but what amount was actually distributed when bisys transferred the life-insurance policies to schwab and kleinman the commissioner claims dollar_figure-their total stated policy value schwab and kleinman see things dif- ferently and claim that nothing of value was actually distributed they rely first and most insistently on the plain language of the code the words amount actually distrib- uted appeared in the code as far back as in sec_219 revenue act of ch sec_219 42_stat_227 which became sec_165 in revenue act of ch sec_165 45_stat_791 schwab and kleinman point out that the committee reports for both the and acts don’t address taxing the stated_value of an insur- ance policy see s rep no sec_165 the words did not appear in the statute but congress added them back in rev- enue act of ch sec_165 47_stat_169 while this is true that doesn’t mean the reports had nothing to say about the meaning of amount actually distributed sec_219 and later sec_165 told us that distributions from employer-created trusts for stock bonus pension or profit-sharing_plans less any contribu- tions made by employees were taxable to employees when distributed and in these early years congress was fiddling with how to value a distribution when it took the form of stock rather than cash-or in other words how to determine the amount actually distributed the version taxed not only the employer’s contributions and any dividends and interest distributed but also the appreciation of the stock even though that amount hadn’t been realized by the em- continued verdate 0ct date jkt po frm fmt sfmt v files schwab sheila united_states tax_court reports reprinted in c b part h_r rep no sec_165 reprinted in c b part finding no esoteric meaning in the legislative_history schwab and kleinman point us to the dictionary which defines actually as in fact in reality american heritage dictionary 4th ed because they are cash-basis taxpayers schwab and kleinman argue they would have to actually or constructively receive income before they would incur any_tax liability see sec_1_451-1 income_tax regs see also 420_f3d_991 9th cir there’s no actual receipt here and no constructive receipt because no income was credited and made available to them without restriction in the words of the regulation schwab and kleinman could not draw upon it at any time and their control of the policy’s value if control is the right word was subject_to substantial limitations or restrictions sec_1_451-2 income_tax regs the stated policy values they argue had no cash equivalence or economic value upon distribution schwab and kleinman admit that the insurance policies that they got showed policy values but reasonably point out that that value is not what they could actually have gotten in hand at the time of distribution they con- clude therefore that they received something that had no economic monetary or cash_surrender_value the commissioner’s argument is not nearly as straight- forward he begins with the incontestably true observation that there is no regulation or caselaw directly on point he then argues that ployee at that time h_r rep no sec_165 reprinted in c b part congress decided in to postpone the employees’ recognition of the unrealized stock appreciation until the stock was sold so the taxable_amount at distribution then became the employers’ contributions plus dividends and interest distributed see id 32_bta_670 congress was concerned with an alleviation of what it re- garded as an undue tax burden upon the employee resulting from the treatment as gain in his hands of the unrealized increment in the value of the trust property the purpose was to re- lieve the taxpayer of all possibility of tax upon appreciation in the value of trust securities be- fore such appreciation came to his hand by sale olstad b t a pincite but that still didn’t settle the matter this definition was also troublesome because employees could be caught paying tax on their employers’ contributions even if the stocks were worthless by the time the employees received them s rep no sec_165 reprinted in c b part congress came back to the table in to correct this distinct hard- ship by implicitly redefining the amount actually distributed as the fair_market_value of the stock received less contributions made by the employee id although these sections don’t men- tion life-insurance policies it appears that-at least at this point-congress decided amount actually distributed was best read as fair_market_value at the time of distribution verdate 0ct date jkt po frm fmt sfmt v files schwab sheila schwab v commissioner the insurance policies should be treated as if they were annuities treating them as if they were annuities means including in schwab and kleinman’s income their entire value and entire value does not include any surrender charges the first problem is that sec_402 says that the amount actually distributed shall be taxable to the distributee under sec_72 relating to annuities this does not mean that any amount actually distributed is an annuity but only that the taxability of whatever amount was actually distributed has to be computed by using sec_72’s rules on recovery_of the taxpayer’s invest- ment in the contract the commissioner nevertheless points to sec_1_402_b_-1 income_tax regs like the code that regulation includes the phrase actually distributed but it continues with an example of the distribution of an annuity_contract if for example the distribution from such a_trust consists of an annuity_contract the amount of the distribution shall be considered to be the entire value of the contract at the time of distribution id this tells us something when an annuity_contract is distrib- uted it’s the entire value of the contract that is taxable under the rules governing the taxation of annuities and the commissioner’s argument rests in a subtle way on extending the regulation’s command that an annuity con- tract’s entire value is the amount actually distributed to the valuation of life-insurance policies like schwab’s and kleinman’s the commissioner’s shifting of our focus to the meaning of the phrase entire value -remember a term taken from an example in the regulation about the valuation of an annuity contract-and away from the phrase amount actually distributed aims to take advantage of a regulation that defines entire value in a somewhat unusual way that regulation sec_1_402_b_-1 income_tax regs pro- vides that the entire value does not take into account what the regulations call a lapse_restriction the commissioner then continues his argument by asserting that surrender charges on a life-insurance policy are a type of lapse restric- tion an argument he recently won in 136_tc_38 in cadwell we disregarded sur- verdate 0ct date jkt po frm fmt sfmt v files schwab sheila united_states tax_court reports render charges after looking to revenue_procedure 2005-25’s safe-harbor definition of fair_market_value for a formula to apply in default of the taxpayer’s failure to offer any reason we shouldn’t id pincite that revenue_procedure became effective only after the dis- tributions here and looking to the regulation the commis- sioner points us toward sec_1_402_b_-1 income_tax regs we see that it uses the word value and provides that the net fair_market_value of all the assets in the trust is the total amount of the fair market values determined without regard to any lapse restric- tion as defined in sec_1_83-3 of all the assets in the trust less the amount of all the liabilities including taxes to which such assets are sub- ject or which the trust has assumed as of the date on which some or all of the employee’s interest in the trust becomes substantially_vested emphasis added the thing to notice about the commissioner’s argument on this point is that it is based on language in the part of the regulation governing the valuation of an employee’s rights to assets still held in trust at the time those rights become vested but schwab’s and kleinman’s policies were distrib- uted-they were not still held in trust the relevant regula- tion for this situation is not sec_1_402_b_-1 but sec_1_402_b_-1 income_tax regs which doesn’t even mention lapse restrictions that leaves us back where we started-trying to find the meaning of the phrase amount actually distributed schwab and kleinman point us to regulatory language for qualified_plans telling us that the taxable value of an insurance con- tract actually distributed to a plan’s participant is its policy cash_value sec_1_402_a_-1 income_tax regs remember that the schwab-kleinman distribution was from a nonqualified plan-like the commissioner they’re also pointing to a facially inapplicable regulation and arguing by analogy that’s not quite right-it’s not just the policy cash_value but all other rights under such contract that count toward fair_market_value they do argue by analogy however that we should take surrender charges into account here because on this point there is no reason the distribution of a life- insurance_contract from a qualified_plan should be treated verdate 0ct date jkt po frm fmt sfmt v files schwab sheila schwab v commissioner differently from a nonqualified distribution but there’s a problem with the cited regulation-it’s effective as of date the prior version of the regulation-which would have applied to distributions from qualified_plans at the time schwab and kleinman received their distribution-makes no reference to policy cash_value instead it provided that the entire cash_value of a life-insurance contract distributed from a qualified_plan is taxable sec_1_402_a_-1 income_tax regs and in a development that schwab and kleinman couldn’t foresee we recently construed that language to mean something different from fair_market_value see 134_tc_141 construing pre- regulations under sec_402 as requiring that the entire cash_value of life_insurance policies be determined without regard to surrender charges this difference in the regulations may seem odd-both sec_402 and sec_402 contain the phrase amount actually distributed yet the regulations interpreting each subsection differed before and continue to differ today we must apply them as written in the absence of regulatory guidance we hold that the amount actually distributed means the fair_market_value of what was actually distributed one tex- tual clue in the regulation itself that supports this is in the illustration of an annuity_contract that is distributed sec_1_402_a_-1 used to say that in such a case it’s the entire cash_value of such contract at the time of distribu- tion that is included in income sec_1_402_b_-1 says that if a nonqualified_plan distributes an annuity_contract the value of the distribution is the contract’s entire value in matthies we suggested that this latter phrase- entire value - might plausibly be construed as synonymous with ‘fair market value’ and represented a generalized valuation standard matthies t c pincite but the fair_market_value of insurance contracts can be a slippery concept and is not necessarily synonymous with net cash-surrender value consider for instance the case of a taxpayer who buys a single-premium life-insurance contract and immediately gives it to her children the purchase_price obviously represents one good measure of its value but as is true of many life-insurance contracts the surrender charges that would apply for a number of years would make the net verdate 0ct date jkt po frm fmt sfmt v files schwab sheila united_states tax_court reports cash-surrender value less than the purchase_price the supreme court analyzed the problem surrender of a policy represents only one of the rights of the insured or beneficiary plainly that right is one of the substantial legal incidents_of_ownership but the owner of a fully paid life_insurance_policy has more than the mere right to surrender it he has the right to retain it for its investment virtues and to receive the face_amount of the policy upon the insured’s death that these latter rights are deemed by purchasers of insurance to have substantial value is clear from the difference between the cost of a single-premium policy and its immediate or early cash-sur- render value 312_us_254 citations omitted in guggenheim the court held that the time between pur- chase and gift was short enough that cost is cogent evidence of value and so it was the purchase_price of the insurance_policy that was the best measure of its value id pincite but in another case that same term the court also held that a paid-up policy that had been in effect for a much longer time-five years-had a value best measured by the cost of a replacement policy on the then-current age of the insured 312_us_260 in the case of single-premium policies we summarized the state of the law sixty years ago the cash_surrender_value is the market_value only of a surrendered policy and to maintain that it represents the true value of the policy is to confuse its forced liquidation value at an arbitrary figure with the amount realizable in an assumed market where such policies are frequently bought and sold the rule is then that the fair_market_value of a single_premium_life_insurance policy for the purpose of determining taxable gain derived from exchange of insurance policies is the same price that any person of the same age sex and condition of health as the insured would have to pay for a life policy with the same insurance_company on the date the exchange took place 16_tc_256 but this caselaw all involves paid-up policies the schwab- kleinman policies were not paid up but instead required years more of steep premium payments and substantial parts of their values were tied to the fluctuations of a broad stock-market index how should a court measure their fair market values at least in the context of the gift_tax the we recognize that the life-insurance-policy distribution at issue wasn’t a gift subject_to the verdate 0ct date jkt po frm fmt sfmt v files schwab sheila schwab v commissioner regulations offer some guidance for life-insurance policies that have been in force for some time and on which further premium payments are to be made the insurer’s policy reserves are used to approximate the value sec_25 a gift_tax regs but this method is not permitted when the unusual nature of the contract results in a valuation not reasonably close to the full value id and the irs in notice_89_25 1989_1_cb_662 modified by notice_98_49 1998_2_cb_365 and revrul_2002_62 2002_2_cb_710 took the position that in the case of distributions from a qualified_plan which remember the distribution here was not taxpayers could use the stated cash_surrender_value unless total policy reserves were a much more accurate approximation of the fair_market_value of the policy id q a-10 c b pincite lacking evidence of the insurer’s policy reserves we begin our look for the fair_market_value of each policy with what the insurer called its stated policy value which was dollar_figure for schwab and dollar_figure for kleinman but unlike a traditional life-insurance policy’s value which only grows over time these policy values fluctuated with the stock market they look more like the net asset value of a mutual_fund with the obvious difference that a mutual_fund invest- ment does not provide a death_benefit and the surrender charges look very much like a back-end load just as we wouldn’t ignore such charges in calculating the value of shares we don’t ignore them here the policies had been in effect for three years before dis- tribution meaning that in eight years the surrender charges gift-tax regulations the valuation calls for adding to the interpolated terminal reserve at the date of the gift the proportionate part of the gross premium last paid before the date of the gift which covers the period extending beyond that date sec_25_2512-6 gift_tax regs the interpolated ter- minal reserve ‘is not cash_surrender_value it is the reserve which the insurance_company en- ters on its books against its liability on the contracts the word interpolated simply indi- cates adjustment of the reserve to the specific date in question ’ 134_tc_141 ndollar_figure quoting 135_f2d_574 7th cir affg 46_bta_815 the record contains no evidence of the policies’ interpolated terminal reserve values the commissioner does not expressly argue that we should take into account any such values and schwab and kleinman do not rely on or address the policies’ interpolated terminal reserve val- ues consequently we do not consider this issue further cf sec_25_2512-6 gift_tax regs see 411_us_546 invalidating regulation that failed to value mutual_fund shares by using the redemption price- the only price that a share- holder may realize and that the fund-the only buyer-will pay sec_25_2512-6 gift_tax regs verdate 0ct date jkt po frm fmt sfmt v files schwab sheila united_states tax_court reports would expire during that time with the ups and down of the stock market the stated values of the policies could rise or fall the relevant point in time for our analysis is the time of distribution the policies here were flexible-premium poli- cies-that’s one of the reasons why not paying any but the first year’s premium didn’t end the policy in year two but by the end of year three-when angels cowboys distrib- uted the policies to schwab and kleinman-the no-lapse premium period had expired and the fall in the broad stock market meant that they had no positive net cash-surrender value as the commissioner admits in his brief flexible-pre- mium policies like these generally will not lapse if pre- miums are paid such that the net cash_surrender_value remains greater than zero but the net cash-surrender values here were less than zero and because the parties fought mostly about whether surrender charges could be considered at all they introduced little evidence specifically directed at establishing the fair market values for the policies what we had was the policies’ stated values the amount of premiums to be paid and the amount of any surrender charges the terms of the contracts to the extent the parties introduced evidence about them and the observed behavior of the taxpayers eg the lapse of kleinman’s policy and the greatly reduced coverage for schwab for which he picked up the premiums himself the variety of insurance policies is too great to adopt as a general_rule either the commissioner’s simple proposition that sur- render charges should never count or schwab and kleinman’s that such charges should always count in deter- mining a policy’s value the particular facts of this case fea- ture neither the dramatically springing cash_value described in notice_89_25 q a-10 c b pincite nor the ability to use the distributed policy as consideration for a new policy without regard to surrender charges the commissioner proposes that we find as fact that the schwab-kleinman policies had value in addition to surrender_value because accumulated cash_value can be used to pay costs relating to maintaining the policies in force can be bor- rowed against or can be obtained in exchange for surren- dering the policy as the policy owner may choose but the evidence does not convince us that such options were avail- verdate 0ct date jkt po frm fmt sfmt v files schwab sheila schwab v commissioner able to schwab and kleinman under the policies so long as the policies had negative net cash-surrender value as they did on the date of distribution cf matthies t c pincite holding that the insurer’s acceptance of the stated account value of a life_insurance_policy as payment in full of a single premium due on a replacement policy supported the conclu- sion that the entire cash_value of the exchanged policy should be determined without regard to surrender charges on this record we are not persuaded that at the time of distribution to schwab and kleinman the policies had signifi- cant value apart from the small amount of the insurance cov- erage that was attributable to the single premium that angels cowboys had paid on each policy some three years earlier though the value is small the calculation is daunting because of ambiguity in the record and we make only a tentative effort to ascertain exact figures after dis- tribution the premiums covered schwab for up to days and kleinman for days 19-in schwab’s case until he paid a premium to keep the policy going and in kleinman’s until her policy lapsed by applying the base rates for the guaran- teed maximum monthly cost of insurance rates dollar_figure6 for schwab dollar_figure43 for kleinman to the days covered we attribute the following amounts to schwab dollar_figure to kleinman dollar_figure-a total of dollar_figure sec_72 gen- erally treats as taxable the amount distributed less any amount allocable to a taxpayer’s investment in the contract- and for schwab and kleinman whose corporation had paid the premiums without including them in their income the amounts invested in their contracts were zero we therefore conclude that dollar_figure is the amount actually distributed if the parties find the underlying information inadequate feed for our number crunching they may move to reopen the record when they submit computations under rule angels cowboys apparently distributed the policies to schwab and kleinman on date from the record we find that schwab made a premium payment in but can’t determine when in because this omission is of schwab’s own making for our tentative calculations we treat schwab as paying a premium in the last month of the year on the date a premium would have been due-date-and treat the coverage attributable to the angels cowboys premium as running through the day prior cf barnes v commissioner tcmemo_1992_275 n estimating an officer’s annual pay in light of insufficient records the premiums covered kleinman through date the base rate is for each dollar_figure of insurance and under each policy tracks the attained age of the insured during the relevant period both schwab and kleinman had dollar_figure in coverage be- cause the base rate is based on dollar_figure of insurance we multiply the base rate by big_number to get the monthly benefit then by to get the yearly and finally by a fraction representing the days during the coverage benefited the insured thus for schwab big_number verdate 0ct date jkt po frm fmt sfmt v files schwab sheila united_states tax_court reports under sec_402 and therefore included in taxable_income under sec_72 ii penalties the commissioner wants us to impose sec_6662’s percent penalty on schwab and kleinman’s understatement_of_tax either because it’s a substantial underpayment-in this case more than dollar_figure 22-or because it arose from their negligence or disregard of rules or regulations see sec_6662 and but the commissioner miscalculated our tentative cal- culations is that the understatement of income is less than dollar_figure it’s clear that although the parties still must make rule_155_computations the understatement_of_tax will not exceed dollar_figure we also believe that schwab and kleinman made a reason- able attempt to comply with the provisions of the code and that they were not careless reckless or in intentional dis- regard of rules or regulations see sec_6662 sec_1_402_b_-1 income_tax regs did not mandate that schwab and kleinman relinquish consideration of surrender charges in determining tax and while they did not account for the lingering benefit of angels cowboys’s premium pay- ment its effect on their income was minimal we will not sustain the commissioner’s determination of the penalty decision will be entered under rule f based on the commissioner’s assertions percent of the amount required of schwab and kleinman to have shown on the return is only dollar_figure sec_6662 requires that we take the greater of the two numbers verdate 0ct date jkt po frm fmt sfmt v files schwab sheila
